Citation Nr: 0433551	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a left 
trapezius muscle scar.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's 
residuals of a left shoulder injury.

3.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported service in the Army Reserves for 
intermittent periods of time for training including from 
February 27, 1994 to March 12, 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a compensable evaluation for a 
left trapezius muscle scar is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for the equitable adjudication of 
the veteran's claims for service connection for a cervical 
spine disability and headaches has been obtained or requested 
by the RO.

2.  A cervical spine disability was not present in service, 
and is not shown to be related to service or related to a 
service-connected disability.

3.  Headaches were not present in service, and are not shown 
to be related to service or related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

2.  Headaches were not incurred in or aggravated by active 
service, and are not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The December 2002 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claims for service 
connection for a cervical spine disability and headaches as 
secondary to a left shoulder disability were being denied 
because the preponderance of the medical evidence did not 
suggest a link between either of these disabilities and the 
service-connected left shoulder disability.  The SOC made it 
clear to the veteran that in order to prevail on his claims, 
he would need to present evidence that his cervical spine 
disability or headaches are related to service or related to 
the service-connected left shoulder disability.  The RO sent 
a letter dated in August 2001 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, VA treatment records, private medical records, and 
provided the veteran several VA examinations.  The veteran 
has not indicated that there is any other evidence available.  
More than one year has passed since he was notified of what 
he needed to do for his claims to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in August 2001, which was 
prior to the November 2001 rating decision.  Therefore, VA 
has complied with the requirements of Pelegrini with respect 
to the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection for a cervical spine 
disability and headaches, claimed as secondary to a left 
shoulder disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a cervical spine disability or headaches.  There 
is no indication of any complaints regarding the veteran's 
head or neck, or any inservice diagnosis.  The medical 
evidence of record does not suggest any direct link to 
service.  Therefore, direct service connection is not 
warranted for a cervical spine disability or headaches.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

The veteran has not asserted that his cervical spine 
disability or headaches are related directly to service, but 
has claimed that these disabilities should be service 
connected because they are secondary to his left shoulder 
disability, which is service-connected.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran has offered his opinion that his cervical spine 
disability and headaches are related to his left shoulder 
disability.  The veteran is a medical professional, a nurse 
practitioner, and his opinion is deemed valid.  In addition, 
there is a report of a magnetic resonance imaging (MRI) 
conducted in July 2004 that revealed cervical spondylosis, 
and degenerative joint disease of the cervical spine.  The 
examiner suggested that the disability of the cervical spine 
"could be secondary to prior injury".

The veteran underwent a VA examination in July 2001.  The 
examiner diagnosed the veteran with mild degenerative changes 
of the cervical spine and headaches but offered his opinion 
that neither the cervical spine disability nor the headaches 
were related to the left shoulder injury.

The veteran had another VA examination in May 2002.  The 
examiner reviewed the claims folder in detail and a medical 
history obtained from the veteran.  The veteran complained of 
headaches and neck pain.  The examiner noted the veteran's 
cervical spine disability and the limitation of motion of the 
cervical spine.  The examiner stated that there was X-ray 
evidence of mild degenerative changes of the cervical spine, 
which he diagnosed as an aging phenomenon, common in the 
veteran's age group.  The examiner offered his opinion that 
the cervical spine disability, in and of itself, was not 
related to the functional limitation and pain in the left arm 
and left shoulder.

A VA neurological examination in July 2002 addressed the 
veteran's headaches.  The examiner reviewed the claims folder 
and the veteran's service medical records prior to the 
examination.  The neurologist stated that, based on an MRI, 
the veteran suffered from more extensive changes of cervical 
spondylosis which extend from C-4 to C-7 and are maximal at 
C-5 and C-6, where a left-sided disk osteophyte complex has 
encroached upon the subarachnoid space and produced clockwise 
rotation of the spinal cord.  The veteran complained of pain 
in his neck and headaches beginning shortly after his injury 
in service.  The pain was experienced as a sense of pressure 
with was precipitated by sleeping on his left side or 
exposure to vibration or lifting.  The veteran had limitation 
of motion of the cervical spine on examination.  The 
neurologist ruled out migraines as the cause of the veteran's 
headaches and offered his opinion that the basis of the 
veteran's headaches is the degenerative changes in the 
cervical spine.  The headaches do not meet the diagnostic 
criteria for tension headaches and have nothing whatsoever to 
do with the left shoulder disability in this examiner's 
opinion.  The VA examiner offered his opinion that the 
degenerative joint disease of the cervical spine is the 
result of the veteran's genetic constitution and has 
absolutely nothing to do with the left shoulder disability.

The veteran offered a detailed opinion of his own suggesting 
that his cervical spine disability is related to his left 
shoulder disability.  His opinion essentially was that since 
the degenerative changes were found only on the left side of 
his neck, and since his parents in their 70s did not have any 
degenerative joint disease, the diagnosis of genetic 
degenerative joint disease was not reasonable.

The RO submitted the claims folder to a VA physician in 
January 2004 for another opinion to be provided after 
reviewing the veteran's own medical opinion.  The examiner 
reviewed the claims folder, the previous VA examination 
reports, and the veteran's own medical opinion.  The VA 
physician stated that the opinion by the veteran was not 
plausible.  According to the physician, if extended stress or 
spasm within the trapezius muscle caused any bone change, it 
would be manifested in the manner of osteophytes at 
specifically the sites of attachment of the muscle to the 
cervical spine.  As the veteran stated, the trapezius muscle 
attaches to the occipital bone of the skull, the spinous 
processes of the cervical spine, and thoracic vertebra.  
There were no osteophytes in these areas shown on X-rays, 
which showed osteophytes act C-4 to C-7 only.  The 
osteophytes described on the MRI study involve the inferior 
aspect of the acromioclavicular joint.   This is not an area 
of attachment of the trapezius muscle.  Therefore, according 
to this opinion, the veteran's contention that the injury to 
the trapezius muscle caused the degenerative disease of the 
cervical spine is neither plausible not supported by 
scientific fact.  The VA physician agreed that the veteran's 
headaches are secondary to the cervical spine disability, and 
was not related to the left shoulder disability.

Based on the above, the Board finds that the weight of the 
medical evidence supports a finding that there is no link 
between the veteran's service-connected left shoulder 
disability and his cervical spine disability or headaches.  
The veteran is a medical professional and is competent to 
give a medical opinion, but his opinion is outweighed by the 
opinions of three VA examiners who all agree that the 
cervical spine disability and headaches are not related to 
the left shoulder disability.  Specifically the opinion 
offered in January 2004 that there is no possibility that the 
veteran's left shoulder muscle disability could have led to 
the cervical spine disability because the muscle does not 
attach to the cervical spine at the point where osteophytes 
were found is of great probative value.  The Board places 
more weight on this opinion and that of the other VA 
physicians because they are offered by doctors rather than by 
a nurse practitioner, and because they specifically state why 
there is no relationship or link between the left shoulder 
disability and the cervical spine disability or headaches.  
In the absence of such a link, service connection is not 
warranted.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).



ORDER

Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's 
residuals of a left shoulder injury, is denied.

Entitlement to service connection for headaches, to include 
as secondary to the veteran's residuals of a left shoulder 
injury, is denied.


REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  Specifically, the RO must inform 
the veteran of what is necessary for his claims to be 
granted, what the RO will do, what he must do, and he must be 
asked to provide all available evidence.

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See 
VAOPGCPREC 7-03 (2003).

The Board also finds that an additional examination for the 
veteran's left trapezius muscle scar is warranted.  The 
record is unclear with respect to the extent of disability 
related to the veteran's scar, particularly in light of the 
new rating criteria.  The Board finds that a new examination 
is necessary to determine the current level of the veteran's 
disability due to a left trapezius muscle scar.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claim.  

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his disability associated with 
the left trapezius muscle scar.  The 
examiner should determine the area of the 
scar and if it is superficial or deep, 
and if it is painful or causes limitation 
of function of the affected area.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



